Per. Curiam.
The principles of this case have been settled in Barnes v. Irvine, at the present term. The only imaginable difference between the two cases is, that the plaintiff here founds her title on a prevention patent, which gives no more title than was conferred by the warrant. But had she not her warrant also? Granting that it was not given in evidence, and we have the facts but from the charge, the recitals on the patent were competent evidence of it against the commonwealth, or one claiming title from her subsequently. The supposed error, therefore, was immaterial.
Judgment affirmed.